DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Applicant argues “Nowhere in Nallamothu is the concept of measuring a usage attribute for each prefix taught or suggested. The cited section of Nallamothu relate only to the updates to a dynamic prefix list by teaching adding a new route to the dynamic prefix list. Nowhere is the concept of measuring an attribute taught or suggested or that the attribute is a usage attribute.”
The Examiner respectfully disagrees. Nallamothu discloses utilization of prefixes based on monitoring of information on links received from different routers using different protocols such as inter border gateway protocol (BGP) and BGP. Routing information is shared between routers for links which are updated in a routing prefix list (Col 8: 55 – Col 9: 30; Col 6: 30-60). Nallamothu also discloses adding prefixes to a list for traffic steering and that the EPE standard is incorporated in the BGP preferences for new paths thus concept of measuring as traffic engineering requires measurements of resources and load across links and routers (Col 16: 59 – Col 17: 20).
Applicant further argues that there is no disclosure or teaching of storing of prefixes with the predetermined usage attribute.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8-11, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10623322 herein Nallamothu.
Claim 1, Nallamothu discloses method comprising: 
measuring a usage attribute for each prefix in a set of prefixes used in traffic through a network device (Col 11: 50-65); wherein the usage attribute is either a volume of traffic using each prefix or a frequency of use for each prefix (Col 9: 45 – Col 10: 35, routing tables created by traffic of different prefixes);
identifying a subset of prefixes having a predetermined usage attribute (Col 15: 50-65, five-tuple flows identified); and 
sending instructions to the network device to store the subset of prefixes with the predetermined usage attribute in a table in the network device (Fig 3: 200-202).

(Col 5: 50 – Col 6: 5).

Claim 4, Nallamothu discloses wherein identifying the subset of prefixes comprises using machine learning to identify the subset of prefixes (Col 12: 40-46).

Claim 8, Nallamothu discloses a system (Figs. 1 and 2) comprising: 
a network device (Fig. 2: 70); 
a route reflector coupled to the network device (Fig. 4: 305, Col 17: 40-55, route reflector connected to several network devices); 
a software defined network controller coupled to the route reflector and the network device (Fig. 4: 314, connected to route reflector 305, Fig. 2: 72-74); and 
a prefix usage analyzer in the software defined network controller (Fig. 3: 201 receiving prefix list).

Claim 9, Nallamothu discloses wherein the network device is a router (Fig. 2: 70).

Claim 10, Nallamothu disclose wherein the prefix usage analyzer comprises a collector for collecting prefixes with a predetermined usage attribute (Col 7: 35-45, attribute per prefix).

Claim 11, Nallamothu discloses wherein the prefix usage analyzer comprises an analysis engine that identifies a subset of prefixes with a predetermined usage attribute (Col 17: 35-45).

Claim 15, as analyzed with respect to the limitations as discussed in claim 1. 
Nallamothu discloses a tangible, non-transitory, computer readable medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method (Col 2: 55-65).

Claim 17, as analyzed with respect to the limitations as discussed in claim 3.
Claim 18, as analyzed with respect to the limitations as discussed in claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nallamothu in view of US 20160014028 herein HE.
Claim 2, Nallamothu may not explicitly disclose wherein measuring the usage attribute comprises measuring a frequency of use of each prefix used in the traffic through the network device.
He discloses wherein measuring the usage attribute comprises measuring a frequency of use of each prefix used in the traffic through the network device (0008). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nallamothu to include distribution (0006).

Claim 16, as analyzed with respect to the limitations as discussed in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160218971 A1 – Systems and methods for determining prefixes of destinations and measurement of characteristics of prefixes.
US 20090122697 A1 - Performance metrics are predicted based upon previous measurements of different prefixes across different times.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.